Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 18,
2018, by and between Citizens Financial Group, Inc., together with its
subsidiaries and any and all successor entities (the “Company”), and C. Jack
Read (“Executive”).
WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment; and
WHEREAS, Executive desires to accept such employment and enter into this
Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Section 1.     Employment At-Will
(a)    Executive’s employment with the Company shall be strictly “at-will” and
not for any fixed term. Executive understands and acknowledges that no
statement, whether written or verbal, by the Company or any of its officers,
employees or representatives may in any way modify, alter, or change the
strictly “at-will” nature of Executive's employment relationship with the
Company. Executive understands and agrees that, as an at-will employee, the
Company may terminate Executive's employment without advance notice at any time,
for any reason or no reason. Executive may terminate Executive’s employment for
any reason or no reason (a “Resignation”) effective sixty (60) days following
delivery of written notice of termination to the Company’s Chief Financial
Officer (the “Notice Period”).
(b)    Upon receipt of Executive's written notice of Resignation, the Company
may, in its sole discretion, waive or shorten the Notice Period, in which case
Executive will be permitted to terminate employment immediately or at a time
designated by the Company. Under such circumstances, the Company will not be
obliged to pay any amount in lieu of notice. Alternatively, the Company may
direct Executive not to report to work unless otherwise requested by the Company
(the “Garden Leave”). During any period of Garden Leave, as during any Notice
Period:
(i)    Executive will remain an employee of the Company and will continue to be
paid Executive's then base salary and be eligible for employee benefits.
However, Executive shall not be entitled to receive incentive compensation.
(ii)    Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company’s Chief Financial
Officer, including duties to assist the Company with Executive's transition from
the Company and maintaining the Company’s business, business relationships, and
goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate Executive’s
office to Executive’s personal residence for all or part of the Garden Leave.
(iii)    Executive will remain bound by all fiduciary duties and obligations
owed to the Company and its affiliates or their respective successors
(collectively, the “Company Affiliates” and each a “Company Affiliate”), and
remain required to comply with all Company policies and practices and the
provisions of this Agreement.


1



--------------------------------------------------------------------------------




(iv)    Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, potential client
or customer, agent, referral source, professional advisor, employee, supplier or
broker of the Company or any Company Affiliate.
Section 2.     Position
(a)    Commencement Date. The Executive's employment with the Company shall
commence on July 19, 2018 (the “Commencement Date”).
(b)    Position. During Executive’s employment, Executive shall serve as
Executive Vice President, Controller and Chief Accounting Officer of the Company
or in such other capacity of like status as the Company requires. In this
position, Executive shall report directly to the Company’s Chief Financial
Officer or to such other person as the Company may specify from time to time.
Notwithstanding anything else contained within this Agreement, the Company shall
be entitled from time to time to appoint one or more persons to act jointly with
Executive, in its sole discretion.
(c)    Best Efforts. During Executive’s employment, Executive shall: (i) devote
Executive’s full professional time, attention, skill and energy to the
performance of Executive’s duties for the Company and any Company Affiliate;
(ii) use Executive's best efforts to dutifully, faithfully and efficiently
perform Executive’s duties hereunder, comply with the policies, procedures,
bylaws, rules, code of conduct and practices of the Company and/or Company
Affiliates, as the same may be amended from time to time, and obey all
reasonable and lawful directions given by or under the authority of the Chief
Financial Officer; (iii) refrain from engaging in any other business, profession
or occupation for compensation or otherwise which would conflict, directly or
indirectly, with the rendition of services to the Company and/or Company
Affiliates, without the prior written consent of the Chief Executive Officer of
the Company; except that Executive may engage in charitable and community
activities and manage Executive's personal investments provided that such
activities do not materially interfere with the performance of Executive’s
duties hereunder or conflict with the conditions of Executive’s employment; (iv)
refrain from engaging in any conduct prejudicial to the interests and reputation
of the Company or any Company Affiliate; and (v) endeavor to promote and extend
the business of the Company and the Company Affiliates and protect and further
their interests and reputation.
(d)    Directorships. Executive may be required, in the sole discretion of the
Company, to perform services for any Company Affiliate and may be required to
undertake the role and duties of an officer or director of any Company
Affiliate. No additional compensation will be paid in respect of these
appointments.
(e)    Location. During the period of Executive’s employment, Executive shall be
based in Cranston, Rhode Island but may be relocated within a fifty (50) mile
radius of the same location at the Company’s sole discretion. Executive will be
eligible to receive relocation benefits under the Company’s executive relocation
policy.
Section 3.     Compensation
(a)     Base Salary. The Company shall pay Executive a base salary at the
initial annualized rate of $450,000 (“Base Salary”) in accordance with the
Company’s regular payroll schedule. Executive shall be entitled to increases in
Base Salary as may be determined from time to time in the sole discretion of the
Company.


2



--------------------------------------------------------------------------------




(b)    Incentive Compensation. Executive will be eligible to participate in the
Company’s discretionary award program, as amended from time to time. For
performance year 2018 only, Executive shall receive a guaranteed award of
$550,000 (the “2018 Guaranteed Award”). For purposes of clarity, this award is
in lieu of any additional discretionary award for the 2018 performance year. For
years subsequent to 2018, Executive’s discretionary award shall not be
guaranteed and shall be determined annually based on a mix of factors, including
but not limited to individual, team and the Company’s performance as well as
external economic considerations. Discretionary awards may be awarded in cash,
equity-based instruments, or in any other form and may also be deferred in full
or in part, as determined by the Company. The form and the timing of payment of
Executive’s award, as well as other terms and conditions, will be consistent
with awards granted to similarly situated colleagues. Any award Executive
receives will be subject to applicable tax and other required withholdings.
The cash portion of any award will be paid by March 15th following the
determination of awards and any equity-based instruments granted to Executive as
part of Executive’s award will be granted as soon as practicable following the
determination of awards, in each case, provided that Executive remains employed
by Citizens on the payment date or grant date (as applicable), executes the
equity award agreement, and neither Executive nor Citizens has given notice to
terminate Executive’s employment prior to the payment date or grant date (as
applicable).


Any equity-based instruments granted to Executive as part of Executive’s award
will be governed by the applicable equity plan document and award agreement. In
the event of any conflict between information contained in this document and the
plan or award agreement provisions, the terms of the plan and award agreement
will govern. Receiving an award under the discretionary award program in certain
years does not guarantee payment or level of award in any subsequent year and
any award may be forfeited or reduced (i.e. subject to clawback) as determined
appropriate by the Company in its sole discretion. The Company reserves the
right to change the rules of any compensation plan or program or to cancel any
such plan or program at any time without prior notice in its sole and absolute
discretion. 


Section 4.     Equity Buy-Out
To recognize that you will forfeit awards granted under your current employer’s
equity plan as a result of joining Citizens, you will receive a restricted stock
unit award in respect of Citizens common stock subject to approval by the
Compensation and Human Resources Committee of the Board of Directors or its
delegate.


(a)    The grant of your award is subject to you providing the following
documents to Citizens within forty-five (45) days of the Commencement Date: (i)
Statement or other documentation reflecting the forfeiture of your award; and
(ii) Documentation regarding the terms of your forfeited award (plan document
and award agreement, or other applicable document). If satisfactory
documentation is not provided within forty-five (45) days of the Commencement
Date, you will forfeit the right to receive your award for no consideration.


(b)    As of the date of this letter, your buy-out award has been valued at
$503,686 and will have the vesting schedule set forth below. Your award will be
re-valued prior to the grant date using the average closing price of your then
former employer’s shares and Citizens shares for the five trading days prior to
the Commencement Date.


3



--------------------------------------------------------------------------------






Vesting Date
# RSUs Vesting
September 1, 2018
6,098
March 1, 2019
4,157
March 1, 2020
1,764

(c)    To the extent you are granted any additional awards by your current
employer prior to the Commencement Date that will be forfeited as a result of
joining Citizens, Citizens will also buy-out those awards and they will be
included in the final valuation referred to above, subject to the requirements
set forth in this section.
(d)    Your award will be granted under the Citizens Financial Group, Inc. 2014
Omnibus Incentive Plan pursuant to an award agreement which will include the
terms and conditions of your award. You will be required to acknowledge the
terms of your award agreement through Fidelity’s online system before your award
is processed.
Among other terms, your award agreement will provide that if, within twelve (12)
months of the Commencement Date, your employment terminates or notice to
terminate your employment is given by either party for any reason other than
death, disability, Retirement (as defined in the award agreement) or termination
by Citizens without Cause (as defined in the award agreement), all outstanding
unvested awards will lapse immediately and you will be responsible for repaying
to Citizens the net value (following any applicable tax and other statutory
deductions) of any Citizens shares that have been received by you. Repayment
shall be due within fourteen (14) calendar days of the date of termination of
your employment. If such termination occurs prior to the vesting of the final
instalment of your award, any unvested portion of your award will lapse
immediately for no consideration.


Section 5.    Employee Benefits, Paid Time Off, Reimbursement of Expenses
(a)    Employee Benefits. Executive may participate in and receive benefits
under any and all benefit plans offered to similarly-situated employees of the
Company, subject to the terms and conditions of those plans, policies and
programs that are in effect from time to time. The Company reserves the right to
amend the terms and conditions of its employee benefits and the related plans,
policies and programs at any time, in the Company's sole discretion.
(b)    Paid Time Off. Executive shall be entitled to accrue 27 days of paid time
off (“PTO”) annually, which may be scheduled as time off away from work in
accordance with the Company’s current PTO policy. For 2018, Executive’s PTO will
be pro-rated based on the 1st of the month following Executive’s date of hire,
provided the Commencement Date occurs on or before September 30th.
(c)    Reimbursement of Business Expenses. Reasonable, customary and necessary
travel, entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with the Company’s policies, subject to the provision of
documentation regarding such expenses.
Section 6.     Compliance with the Company's Personal Securities Transactions
Policy
Executive is subject to the Company's Personal Securities Transactions Policy,
which sets forth the required procedures and processes with respect to purchases
and sales of Company securities.


4



--------------------------------------------------------------------------------




Section 7.     Non-Solicitation
(a)     Non-Solicitation of Employees. Executive agrees that, at any time during
Executive's employment and for twelve (12) months following the date Executive
ceases to be employed by the Company for any reason (the “Restricted Period”),
Executive shall not, directly or indirectly, whether for Executive’s own account
or for any person or entity other than the Company or any Company Affiliate
hire, employ, solicit for employment or hire, or attempt to solicit for
employment or hire, any person who is employed by the Company or any Company
Affiliate during the Restricted Period, nor shall Executive directly or
indirectly induce any such employee to terminate Executive’s employment or
accept employment with anyone other than the Company or any Company Affiliate,
or otherwise interfere with the relationship between the Company or any Company
Affiliate and any of their employees during the Restricted Period. Anything to
the contrary notwithstanding, the Company agrees that Executive shall not be
deemed in violation of this Section 7(a) if an entity with which Executive is
associated hires or engages any employee of any Company Affiliate, if Executive
was not, directly or indirectly, involved in hiring, identifying or approving
such person as a potential recruit or employee or assisting in the recruitment
of such person.
(b)    Non-Solicitation of, and Non-Interference with, Customers and Prospective
Clients. Executive agrees that during Executive’s employment and during the
Restricted Period, Executive shall not, directly or indirectly, for any person
or entity other than the Company, solicit or assist in soliciting for business
any referral source or customer of any Company Affiliate, nor will Executive
induce or encourage any such referral source or customer to discontinue or
diminish his, her or its relationship or prospective relationship with the
Company or any Company Affiliate, or divert business away from the Company or
any Company Affiliate; provided, however, that general solicitation through
advertisement shall not constitute solicitation for purposes of this provision.
(c)    Representations. Executive agrees that all of the foregoing restrictions
are reasonable and necessary to protect the Company’s business and its
Confidential Information and that Executive's employment by the Company, along
with the benefits and attributes of that employment, is good and valuable
consideration to compensate Executive for agreeing to all restrictions contained
in this Agreement. Executive also acknowledges, represents and warrants that
Executive’s knowledge, skills and abilities are sufficient to permit Executive
to earn a satisfactory livelihood without violating these provisions. Further,
Executive agrees that Executive shall not, following the termination of
Executive's employment with the Company, represent or hold Executive out as
being in any way connected with the business of the Company.
(d)    Blue Pencil. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 7
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
Section 8.     Confidentiality; Ownership of Materials; Duty to Return Company
Property
(a)    Confidential Information. Executive may not at any time (whether during
Executive’s employment or after termination) disclose to any unauthorized
person, firm or corporation or use or


5



--------------------------------------------------------------------------------




attempt to use for Executive’s own advantage or to the advantage of any other
person, firm or corporation, any confidential information relating to the
business affairs or trade secrets of the Company or any Company Affiliate, or
any confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of Executive’s employment
(the “Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers, referral sources and
suppliers (former, actual and potential), Company or any Company Affiliate
contracts, pricing structures, financial and marketing details, business plans,
personnel strategy, any technical data, designs, formulae, product lines,
intellectual property, research activities and any information which may be
deemed to be commercially or price sensitive in nature, whether printed, typed,
handwritten, videotaped, transmitted or transcribed on data files or on any
other type of media, including but not limited to electronic and digital media,
whether or not labeled as “confidential”. It also includes, without limitation,
any information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.
(b)    Exclusions. Except for information that is protected from disclosure by
any applicable law or privilege, nothing in this Agreement prohibits or limits
Executive’s ability to communicate with any federal, state, or local government
agency or commission (“Government Agencies”) or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency
regarding suspected violations of law, including providing documents or other
information, without notice to or approval from the Company.
The provisions of this Section 8 shall not apply to:
(i)    Information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;
(ii)    The discharge by Executive of Executive’s duties hereunder or where
Executive’s use or disclosure of the information has otherwise been properly
authorized by the Company;
(iii)    Any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or
(iv)    Any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information
provided Executive provides the Company with five (5) working days’ advanced
notice before disclosing or making accessible any such information.
(c)    Due Care. Executive shall exercise all due care and diligence and shall
take all reasonable steps to prevent the publication or disclosure by Executive
of any Confidential Information relating, in particular, but not limited to,
actual or proposed transactions, of any employee, customer, client or supplier
(whether former, actual or potential) of any Company Affiliate including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any Company Affiliate and all other
matters relating to such customers, clients or suppliers and connections.
(d)    Duty to Return Confidential Information and Other Company or Company
Affiliate Property.


6



--------------------------------------------------------------------------------




(i)    All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of
Executive’s employment (whether during or after)) in any form, including but not
limited to electronic and digital media, are and shall remain the sole property
of the Company or any Company Affiliate and, following Executive's termination
of employment or at any other time upon the request of the Company or any
Company Affiliate, to the extent within Executive’s possession or control, shall
be surrendered by Executive to the duly authorized representative of the
Company.
(ii)    Executive agrees that upon termination of Executive’s employment with
the Company for any reason, or at any other time upon the Company’s request,
Executive will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data in any form, including but not
limited to electronic and digital media, all copies thereof or therefrom, in any
way relating to the business of the Company, all other property of any Company
Affiliate (including, but not limited to, company car, credit cards, equipment,
correspondence, data, disks, tapes, records, specifications, software, models,
notes, reports and other documents together with any extracts or summaries,
removable drives or other computer equipment, keys and security passes) in
Executive’s possession or under Executive’s control and Executive further agrees
that Executive will not retain or use for Executive’s own account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or any Company Affiliate.
(e)    Reasonableness. Executive agrees that the undertakings set forth in this
Section 8 and in Section 7 are reasonable and necessary to protect the
legitimate business interests of the Company both during, and after the
termination of, Executive's employment, and that the benefits Executive receives
under this Agreement are sufficient compensation for these restrictions.
Section 9.     Intellectual Property and Developments
(a)    Executive agrees that all Developments are the sole and exclusive
property of the Company and hereby assigns all rights to such Developments to
the Company in all countries. Executive agrees, at the Company’s expense at any
time during Executive’s employment or thereafter, to sign all appropriate
documents and carry out all such reasonable acts as will be necessary to
identify and preserve the legal protection of all Developments; however, the
Company will have no obligation to compensate Executive for Executive’s time
spent in connection with any assistance provided unless otherwise required by
law. Notwithstanding the foregoing, Executive understands that no provision in
this Agreement is intended to require assignment of any of Executive’s rights in
an invention for which Executive can prove no equipment, supplies, facilities or
Confidential Information or trade secret information of the Company was used,
which invention was developed entirely on Executive’s own time, and which
invention Executive can prove: (a) does not relate to the business of the
Company or any Company Affiliate or the actual or demonstrably anticipated
research or development of the Company or any Company Affiliate; or (b) does not
result from any work performed by Executive for the Company.  To the extent
compatible with applicable state law, these provisions do not apply to any
invention which is required to be assigned by the Company to the United States
Government.  Executive waives all moral rights in all Intellectual Property
which is owned by the Company or any Company Affiliate, or will be owned by the
Company or any Company Affiliate, pursuant to this Section 9.
For purposes of this section, “Developments” means all inventions, whether or
not patentable, Confidential Information, computer programs, copyright works,
mask works, trademarks and other intellectual property made, conceived or
authored by Executive, alone or jointly with others, while


7



--------------------------------------------------------------------------------




employed by the Company, whether or not during normal business hours or on the
Company’s premises, that are within the existing or contemplated scope of the
Company’s business at the time such Developments are made, conceived, or
authored or which result from or are suggested by any work Executive or others
may do for or on behalf of the Company or any Company Affiliate.
(b)    Executive agrees to promptly submit to the Company written disclosures of
all inventions, whether or not patentable, which are made, conceived or authored
by Executive, alone or jointly with others, while Executive is employed by the
Company.
Section 10.     Certain Agreements
(a)    Data Protection. Executive shall learn and abide by the Company’s data
protection policy, procedures and accountabilities. Executive acknowledges that
any breach of these procedures may result in the immediate termination of
Executive’s employment.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about Executive as part of its
personnel and other business records and, in accordance with applicable law, may
use such information in the course of the Company’s business.
(c)    Credit Data. The Company reserves the right, upon five (5) days prior
written notice, to, and Executive agrees that the Company may, in accordance
with applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during
Executive’s employment for purposes of identifying any serious debt or other
significant financial difficulties of Executive for the purposes of detecting,
eliminating or mitigating any particular risk of employee fraud or theft. The
Company will only retain the information about Executive which the Company
obtains from these searches in accordance with applicable law and for so long as
is needed for the purposes set out above (subject to any legal (including any
regulatory) obligation which requires the Company to retain that information for
a longer period). The credit reference agency will record details of the search
but these will not be available for use by lenders to assess the ability of
Executive to obtain credit. Executive has the right of access to Executive’s
personal records held by credit reference agencies. The Company will supply the
names and addresses of such agencies upon request, to help Executive to exercise
Executive’s right of access to such records.
(d)    Indebtedness. For the reasons referred to above, the Company expects
Executive to manage Executive’s personal finances responsibly. The Company
requires that Executive draw to the attention of Executive's manager any serious
debt or significant financial difficulties that he may have, including those
which result in court action being taken against Executive.
Section 11.     Remedies
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company or any Company Affiliate by reason
of Executive’s failure to observe any of the obligations of Sections 7, 8 or 9
of this Agreement. Therefore, if the Company or any Company Affiliate shall
institute any action or proceeding to enforce such provisions, Executive hereby
waives the claim or defense that there is an adequate remedy at law and agrees
in any such action or proceeding not to interpose the claim or defense that such
remedy exists at law. Without limiting any other remedies that may be available
to the Company, Executive hereby specifically affirms the appropriateness of
injunctive or other equitable relief in any such action and acknowledges that
nothing contained within this Agreement shall preclude the Company from seeking
or receiving any other relief, including without limitation, any form of
injunctive or equitable relief. Executive also agrees that, should he violate
the provisions of Section 7 and its subsections such that the Company


8



--------------------------------------------------------------------------------




shall be forced to undertake any efforts to defend, confirm or declare the
validity of the covenants contained within Section 7 of this Agreement, the time
restrictions set forth therein shall be extended for a period of time equal to
the pendency of any court proceedings, including appeals. Further, Executive
agrees that, should the Company or any Company Affiliate undertake any efforts
to defend, confirm or declare the validity of any of the covenants contained in
Sections 7, 8 or 9 of this Agreement, the Company or any Company Affiliate shall
be entitled to recover from Executive all of its reasonable attorneys’ fees and
costs incurred in prosecuting or defending any such action or engaging in any
such efforts.
Section 12.     No Conflicts
Executive represents and warrants to the Company that on the Commencement Date,
to the best of Executive’s knowledge, Executive’s acceptance of employment with,
and performance of Executive’s duties for, the Company or any Company Affiliate
will not conflict with or result in a violation or breach of, or constitute a
default under, any contract, agreement or understanding to which Executive is,
or was, a party or of which Executive is aware and that there are no
restrictions, covenants, agreements or limitations on Executive’s right or
ability to enter into and perform the terms of this Agreement.
Section 13.     Severance
Executive shall be entitled to severance under the Company’s severance practice
as in effect from time to time.
Section 14.    Dispute Resolution; Mediation and Arbitration
Except as provided in the last sentence of this Section 14 to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
affiliates or related entities arising out of, relating to or in connection with
this Agreement or Executive's employment with the Company, including but not
limited to claims for discrimination or other alleged violations of any federal,
state or local employment and labor law statutes, ordinances or regulations,
will be resolved in accordance with a confidential two-step dispute resolution
procedure involving: (1) Step One: non-binding mediation, and (2) Step Two:
binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1, et. seq.,
or state law, whichever is applicable. Any such mediation or arbitration
hereunder shall be under the auspices of the American Arbitration Association
(“AAA”) pursuant to its then current Employment Arbitration Rules and Mediation
Procedures (the “AAA Employment Rules”). Disputes encompassed by this Section 14
include claims for discrimination arising under local, state or federal statutes
or ordinances and claims arising under any state’s labor laws. Notwithstanding
anything to the contrary in the AAA Employment Rules, the mediation process
(Step One) may be ended by either party to the dispute upon notice to the other
party that it desires to terminate the mediation and proceed to the Step Two
arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one (1) mediation session
with the mediator. No arbitration shall be initiated or take place with respect
to a given dispute if the parties have successfully achieved a mutually agreed
to resolution of the dispute as a result of the Step One mediation. The
mediation session(s) and, if necessary, the arbitration hearing shall be held in
the city nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Employment Rules. The Company will be
responsible for the AAA charges, including the costs of the


9



--------------------------------------------------------------------------------




mediator and arbitrator. The Company and Executive agree that the arbitrator
shall apply the substantive law of the State of New York to all state law claims
and federal law to any federal law claims, that discovery shall be conducted in
accordance with the AAA Employment Rules or as otherwise permitted by law as
determined by the arbitrator. In accordance with the AAA Employment Rules (a
copy of which is available through AAA’s website, www.adr.org), the arbitrator’s
award shall consist of a written statement as to the disposition of each claim
and the relief, if any, awarded on each claim. The Company and Executive
understand that the right to appeal or to seek modification of any ruling or
award by the arbitrator is limited under state and federal law. Any award
rendered by the arbitrator will be final and binding, and judgment may be
entered on it in any court of competent jurisdiction. Nothing contained herein
shall restrict either party from seeking temporary injunctive relief in a court
of law to the extent set forth in Section 11 hereof.
In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Employment Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.
Section 15    . Miscellaneous
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    Entire Agreement and Amendments; Survivorship; Strict Construction.
(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
or incorporated by reference herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto,
which attaches a copy of this Agreement.
(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
(c)    Tax Compliance. All compensation paid to Executive is intended to, and is
reasonably believed to, comply with Internal Revenue Code Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended, as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Agreement (and any compensation payable thereunder) comply with
Section 409A, and in no event shall the Company be liable for any taxes,
interest, penalties or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A. No expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments, if any, provided under this Agreement shall be
treated as a separate payment. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a


10



--------------------------------------------------------------------------------




“separation from service” under Section 409A. Notwithstanding the foregoing and
any provision in this Agreement to the contrary, if on the date of Executive’s
termination of employment, Executive is deemed to be a “specified employee”
within the meaning of Section 409A and any payment or benefit provided to
Executive in connection with Executive’s termination of employment is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A, then such payment or benefit due upon, or within the six-month period
following, a termination of Executive’s employment (whether under this
Agreement, any other plan, program, payroll practice or any equity grant) and
which do not otherwise qualify under the exemptions under Treas. Reg. Section
1.409A-1 (including, without limitation, payments that constitute “separation
pay” within the meaning of Section 409A), shall be paid or provided to Executive
in a lump sum on the earlier of (a) the date which is six months and one day
after Executive’s “separation from service” (as such term is defined in Section
409A) for any reason other than death, and (b) the date of Executive’s death,
and any remaining payments and benefits shall be paid or provided in accordance
with the payment dates specified in this Agreement for such payment or benefit.
(d)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(f)    Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction.
(g)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.
(h)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or three (3) business days after
mailing registered mail, return receipt requested, postage prepaid or by
recognized courier, addressed to the respective addresses set forth on the
execution page of this Agreement, provided that all notices to the Company shall
be directed to Neil Rosolinsky, Deputy General Counsel, Litigation & Employment,
30 Montgomery Street, Suite 1330, Jersey City, New Jersey 07302 or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
(i)    Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of Executive’s employment, deduct from Executive's compensation, any
monies due by Executive to the Company for any overpayment made and/or
outstanding loans, advances, relocation expenses and/or salary paid in respect
of PTO that was taken but not earned, unless otherwise prohibited by law.
(j)    Counterparts; Effectiveness. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same


11



--------------------------------------------------------------------------------




instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto, including
by fax or electronic pdf.


[SIGNATURE PAGE TO FOLLOW]


12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
                    
EXECUTIVE




/s/ C. Jack Read______________
C. Jack Read
100 Howard Drive
Tiburon, CA 94920
                        


COMPANY


/s/ Susan La Monica___________
By: Susan La Monica
Chief Human Resources Officer
Citizens Financial Group, Inc.
 


13

